 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 793 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2004 
Ms. Watson (for herself, Mrs. Christensen, Mr. Pascrell, Mr. Filner, Ms. Eshoo, Mr. DeFazio, Mr. Hoyer, Mr. Conyers, Mr. Rangel, Mr. Owens, Ms. Jackson-Lee of Texas, Mr. Hastings of Florida, Mr. McDermott, Ms. Solis, Mrs. Napolitano, Mrs. Tauscher, Ms. Linda T. Sánchez of California, Mr. Honda, Mr. Towns, Mr. Lewis of Georgia, Mr. Payne, Mr. Jefferson, Ms. Norton, Ms. Waters, Mr. Bishop of Georgia, Ms. Corrine Brown of Florida, Mr. Clyburn, Ms. Eddie Bernice Johnson of Texas, Mr. Rush, Mr. Watt, Mr. Wynn, Mr. Davis of Alabama, Ms. Majette, Mr. Meek of Florida, Mr. Scott of Georgia, Mr. Butterfield, Mr. Thompson of Mississippi, Mr. Fattah, Mr. Jackson of Illinois, Ms. Millender-McDonald, Mr. Cummings, Ms. Carson of Indiana, Mrs. Christensen, Mr. Davis of Illinois, Mr. Ford, Ms. Kilpatrick, Mr. Meeks of New York, Ms. Lee, Mrs. Jones of Ohio, and Mr. Clay) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Condemning all efforts to suppress and intimidate voters in the United States and reaffirming that the right to vote is a fundamental right of all eligible United States citizens. 
 
Whereas the ratification of the 15th amendment to the Constitution in 1870 affirmed that the right to vote in the United States could not be denied to African Americans on account of race; 
Whereas widespread violence throughout the southern United States in 1877 was accompanied by the Federal Government’s abandonment of policies adopted during the Reconstruction era; 
Whereas the African American vote was ruthlessly suppressed through violence, intimidation, and corruption during the remainder of the 19th century and the first half of the 20th century; 
Whereas the Voting Rights Act of 1965 stands today as one of the signal legislative achievements of modern history, and without its passage into law meaningful voting rights for African Americans may not have been secured; 
Whereas the Voting Rights Act of 1965 outlawed discriminatory requirements such as poll taxes and literacy tests in many southern States; 
Whereas the Voting Rights Act Amendments of 1970 addressed exclusionary tests used to prevent citizens from voting in 20 States throughout the Nation; 
Whereas the Voting Rights Act of 1965 led to a great upsurge in voter registration, voting, and other forms of political participation by African Americans throughout the southern United States and the rest of the Nation; 
Whereas, despite the gains made by African Americans in securing their right to vote, new roadblocks have been successfully erected, including diluting the African American vote by switching to at-large elections, preventing African Americans from becoming candidates or obtaining office, voter fraud, the discriminatory selection of election officials, denying African Americans access to precinct meetings, and the harassment and outright exclusion of African Americans from polling places; 
Whereas voters in the United States, particularly African Americans and other minorities, have faced calculated and determined efforts at voter intimidation and suppression in every national election since the Reconstruction era; 
Whereas voter intimidation and suppression are not the province of a single political party; 
Whereas examples of voter intimidation and suppression during the previous 2 decades include challenges and threats against individual voters at the polls by armed private guards, off-duty law enforcement officers, local creditors, fake poll monitors, and poll workers and managers; signs posted at polling places warning of penalties for voter fraud and non-citizen voting or illegally urging support for a candidate; poll workers assisting voters in filling out their ballots and instructing them on how to vote; criminal tampering with voter registration rolls and records; fliers and radio advertisements containing false information about where, when, and how to vote, voter eligibility, and threats of penalties; roadblocks near polling areas that intimidate voters; and internal memos from party officials in which the explicit goal of suppressing African American voter turnout is outlined; 
Whereas there were a number of troubling instances of voter intimidation in addition to the myriad technical problems during the November 2000 Presidential election in Florida; 
Whereas the State of Florida attempted to purge its voter lists of alleged felons, predominately African Americans, in 2001; 
Whereas the State of Florida attempted to purge its voter lists again in 2004, but abandoned its efforts after receiving national criticism; 
Whereas Florida State police officers entered the homes of elderly African American voters in Orlando, Florida, in August 2004 and interrogated them as part of an investigation that has frightened many voters, intimidated elderly volunteers, and stifled some efforts to encourage African Americans to vote in 2004; and 
Whereas, in response to the voting irregularities in Florida, the Help America Vote Act of 2002 required States to upgrade aging voting equipment, create more accurate voter rolls, and make efforts to prevent eligible voters from being turned away at the polls: Now, therefore, be it  
 
That the House of Representatives— 
(1)condemns in the strongest terms all efforts to suppress and intimidate voters in the United States;  
(2)reaffirms that voting is a fundamental right of all eligible United States citizens;  
(3)urges States to replace decades-old election machinery with less error-prone equipment before the November 2004 national elections;  
(4)calls upon all States to institute a moratorium on the erection of roadblocks or identity checkpoints designed to racially profile or intimidate voters on Election Day; and 
(5)calls upon the Attorney General to vigorously monitor and investigate all credible allegations of voter intimidation and suppression and to expeditiously prosecute all offenders to the full extent of the law. 
 
